Citation Nr: 1734505	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-47 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of receiving VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to October 1985.  The DD 214 reflects an additional seven years of service prior to September 1978.  He died in April 2009.  The Appellant seeks recognition as the Veteran's surviving spouse for the purposes of VA benefits.  

Presently, another party is recognized as the Veteran's surviving spouse and is in receipt of DIC.  The recognized surviving spouse has not entered into this appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  This matter is again before the Board.  


FINDINGS OF FACT

1. The Veteran and the Appellant were never lawfully married.

2. The Appellant is not the surviving spouse of the Veteran.  

3. From December 2003 until the Veteran's death, the Veteran was lawfully married to another woman and she is the surviving spouse of the Veteran.





CONCLUSION OF LAW

The Appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2014); 38 C.F.R. §§ 3.50, 3.52 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Prior Remand Instructions

As noted in the Introduction, the Board previously remanded this matter in April 2014.  The Board instructed the RO to contact the VA Office of the Inspector General (VA OIG) and request a copy of the report of an investigation regarding the Appellant and readjudicate the claim.  The requested VA OIG report was added to the file in December 2015.  The RO readjudicated the claim most recently in a January 2016 Supplemental Statement of the Case (SSOC).  

As such, the Board finds that it can proceed on the matter.

II. Duty to Notify and Assist

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) which involves VA's duties to notify and assist the claimant.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

There is no further assistance that would be reasonably likely to assist the Appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Therefore, the Board can proceed with the adjudication of the claim.  

III. Legal Criteria

The Appellant contends that she should be recognized as the deceased Veteran's surviving spouse.  

A surviving spouse for VA purposes is defined as a person whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2016).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j).  

A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

IV. Factual Background

The Veteran married his first spouse, Ms. O, in July 1966.  Pursuant to a divorce decree, the marriage was terminated in February 1994.

The Appellant submitted a marriage certificate which signified that she married the Veteran in November 1984.  According to her testimony at the RO in September 2010, the Appellant stated that she continuously lived with the Veteran until 1993, at which time the Veteran started a relationship with Ms. D.  

The Appellant testified that in February 2000, she signed divorce papers and gave them to the Veteran, at which time the Appellant attempted to get remarried to a different individual.  She contends that marriage ended when she was led to believe her divorce to the Veteran was not valid.

In December 2003, as verified by a marriage license, the Veteran was married to the currently recognized surviving spouse, Ms. D.  

In a May 2012 statement, the Appellant reported that the last time she spoke to the Veteran was in February 2009, two months before his death. 

The Appellant reported in several statements throughout the file, that she cared for the Veteran until shortly before his death, by accompanying him to VA doctor appointments, and staying with him in the hospital when he fell ill.  The Appellant has also submitted several documents in which she is represented as the Veteran's spouse, including tax returns, bank statements, and Social Security records.

V. Analysis

The AOJ has recognized Ms. D appropriately as the Veteran's surviving spouse.  

The Appellant's marriage to the Veteran was never valid.  As noted above, the Appellant reported that she lived with the Veteran until 1993.  From the date the Appellant and the Veteran were allegedly married, November 1984, until the date the Appellant reported their continuous cohabitation ended in 1993, the Veteran was legally married to Ms. O.

Compounding on this issue is that the Appellant is not credible.  In November 2004, a VA OIG investigation revealed that the Appellant created false birth certificates for three of her children, which falsely stated the Veteran was their father.  It was also uncovered that the Appellant created a fictitious document which showed that she was the Veteran's Power of Attorney.  The investigation concluded that there was no question that the Appellant was not the Veteran's spouse, and that the Appellant's three children were not the Veteran's children.  Other documentation submitted by the Appellant for the investigation was also found to be fraudulent.  The investigation determined that VA lost approximately $14,422.29 due to the Appellant's fraudulent claims.  In her defense, the Appellant submitted a document in May of 2009 which dismissed the charges against her.  The fact that the Appellant was not prosecuted for these actions does not change the fact that she forged documents. 

The law clearly requires that a surviving spouse be married to the Veteran at the time of his death in order to be considered the surviving spouse.  As the Appellant was not married to the Veteran at the time of his death, the Appellant is not the Veteran's surviving spouse for the purpose of establishing entitlement to certain VA benefits.  38 C.F.R. §§ 3.1(j), 3.50. 

Because we find that there was never a valid marriage to the Veteran, there is no need to address the fact that she married another after the relationship with the Veteran and that there was never continuous cohabitation.  Furthermore, in light of a recognized marriage to Ms. D, it follows that there cannot be a deemed valid marriage.  


In short, the Board finds that the evidence of record fails to show a valid marriage between the Appellant and the Veteran.  

Accordingly, the Board denies as a matter of law the claim for recognition of the Appellant as the surviving spouse for purposes of establishing eligibility for VA benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the Appellant as the surviving spouse for purposes of establishing eligibility for VA benefits is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


